Citation Nr: 1316194	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder arthritis.  

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for left wrist arthritis. 

4.  Entitlement to service connection for a skin disability, other than the Veteran's service-connected chloracne.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to March 1970, to include combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
The Board remanded the issues for further development in March 2011 and August 2012 to provide the Veteran with appropriate notice and to obtain new VA examinations regarding the Veteran's shoulders, wrist, and skin.  Notice was provided to the Veteran in March 2011 and August 2012.  Additionally, the examinations and nexus opinions were provided in September 2012.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for an acquired psychiatric disability, claimed as secondary to his service-connected prostate cancer, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  With respect to the TDIU claim, the Board notes that although the Veteran's service-connected prostate cancer is currently evaluated as 100 percent disabling, in a December 2012 rating decision, the RO proposed to reduce the evaluation of the condition to 40 percent.  The file, both paper and electronic, does not show whether the reduction was implemented.  In any event, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  

The issues of service connection for a left shoulder disability, right shoulder disability, and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's skin disability, other than chlorance, to include xeroderma, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his in-service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2006, March 2011, May 2012, and August 2012, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2006 prior to the initial unfavorable decision in January 2007.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2006 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in October 2006 (with an addendum in April 2011) and in September 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that he has a skin condition, other than chloracne, that may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a skin disability that is causally related to service.  The Veteran is currently service-connected for chloracne.  Therefore, the Board will only address skin disabilities other than chloracne.  

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that the record does not contain any diagnosis related to a skin disability other than chloracne that matches any disease listed in 38 C.F.R. § 3.309(e), including the new regulation.  See 75 Fed. Reg. 53,216 (2010).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a skin disability.  On the March 1970 separation report of medical history, the Veteran noted no current symptoms or history of skin diseases.  On the corresponding report of medical examination, the examiner found the Veteran's skin to be clinically normal.  The Veteran has testified as to the onset of a skin condition in his groin area during service.  The VA examiner in October 2006 determined that this condition was chloracne.  

Post-service, the Veteran noted no current symptoms or history of a skin disease on his September 1970 report of medical history regarding his National Guard service.  On the corresponding report of medical examination, the examiner found the Veteran's skin to be clinically normal.  

The Veteran complained of dry skin on his hands and feet in a December 2003 VA dermatology treatment note.  The examiner diagnosed xerosis.  In March 2008, the Veteran reported a history of skin cancer.  The Veteran's biopsies did not come back positive for cancer.  

The Veteran was afforded a VA examination in September 2012.  The examiner diagnosed xeroderma.  The Veteran presented a history of dry scaly feet and arms.  The Veteran reported the dry skin on his feet and arms were present since the military, however he could not provide a date and it appeared that the Veteran was referring to his National Guard service.  The examiner reviewed the Veteran's claims file and found that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner cited his claims file review, the lack of evidence of treatment for dry skin of the arms and feet, and the lack of documentation that the disability had its onset during service.  

The Board finds that the Veteran's xerosis or xeroderma did not manifest during service and is not causally or etiologically related to service.  The most persuasive evidence in this case is the opinion provided by a VA medical examiner in September 2012.  It was based on the claims folder review, interview with the Veteran, and an examination of the Veteran.  The examiner fully considered the Veteran's complaints and his reported history.  He found no evidence of a skin disability etiologically related to service.  

Otherwise, the only evidence of record relating the Veteran's current skin disabilities to his service are the Veteran's lay assertions that the disabilities are causally related to service.  Again, the Board notes that the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any current skin disability to his active service, the Board finds that the etiology of the Veteran's skin disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as dry or itchy skin, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's xerosis or xeroderma.  The only medical opinion in the file was provided by the VA examiner in September 2012.  The examiner was well-informed and opined that it is not at least as likely as not that the Veteran's skin disability is due to military service.  There is no contrary medical opinion of record.

In reaching this determination, the Board acknowledges the Veteran's valorous combat service in Vietnam, for which he was awarded the Purple Heart Medal.  The Veteran, however, does not report the onset of skin problems, other than his already service-connected chloracne, until many years after discharge.

In sum, the evidence does not show that the Veteran's skin disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a skin disability, other than chloracne, is denied. 


ORDER

Service connection for a skin disability, other than chloracne, is denied. 


REMAND

In this case, the Veteran is a decorated Vietnam combat Veteran.  He competently and credibly reports sustaining injuries to his right shoulder, left shoulder and left wrist during combat service in the Republic of Vietnam.  In his statements, including his April 2009 Substantive Appeal, the Veteran reports sustaining injuries to his shoulders and left wrist while serving in combat in Vietnam and indicated that he received treatment in the field by the medic, which accounts for the absence of treatment reflected in the service treatment records.  In the September 2012 VA examination report, the examiner is apparently relying on the absence of any indication of complaint or treatment for right shoulder, left shoulder and left wrist problems.  

In cases where, as here, a Veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As such, on remand, the Board finds that the examiner must offer an opinion as to whether the Veteran's current right shoulder, left shoulder and left wrist disability is related to or had its onset due to the in-service trauma to these joints that the Veteran sustained while in combat.

As to his left wrist, the Veteran was afforded a VA examination in September 2012.  The claims file was reviewed.  The Veteran reported pain in the left wrist in the early 1980s.  He received no treatment at that time.  The examiner performed a thorough physical examination.  The examiner then checked the box stating that the Veteran's left wrist was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner provided a negative rationale noting no evidence of the disability in service or within a year of service, no treatment for the disability, and a citation to medical literature noting the increase in prevalence of osteoporosis over the age of 50.  As the examiner provided a positive finding with a negative rationale, the Board finds that it must remand the issue for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left wrist symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his right shoulder, left shoulder, and left wrist.  All indicated testing should be accomplished.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed right shoulder degenerative joint disease had its onset during or was causally related to service?  The examiner should address the Veteran's credible history of activities and injuries in service, to include his travelling in and jumping on and off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam.

b.)  Is it at least as likely as not that the Veteran's diagnosed left shoulder degenerative joint disease had its onset during or was causally related to service?  The examiner should address the Veteran's credible history of activities and injuries in service, to include his travelling in and jumping on and off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam.

c.)  Is it at least as likely as not that the Veteran's diagnosed left wrist degenerative joint disease had its onset during or was causally related to service?  The examiner should address the Veteran's credible history of activities and injuries in service, to include his travelling in and jumping on and off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam.

All findings and conclusions should be set forth in a legible report.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


